

115 HR 3223 IH: Refund Rights for Taxpayers Act
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3223IN THE HOUSE OF REPRESENTATIVESJuly 13, 2017Mr. Dunn (for himself, Mr. Jody B. Hice of Georgia, Mr. Donovan, Mr. Moolenaar, Mr. Faso, Mr. Roe of Tennessee, Mr. King of Iowa, Mr. Thomas J. Rooney of Florida, Mr. Wilson of South Carolina, and Mr. Ross) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the statute of limitations on making a claim
			 for credit or refund and shorten the statute of limitations on collection
			 after assessment.
	
 1.Short titleThis Act may be cited as the Refund Rights for Taxpayers Act. 2.Extension of statute of limitations on making claim for credit or refund (a)In generalSection 6511(a) of the Internal Revenue Code of 1986 is amended by striking 3 years from the time the return was filed or 2 years from the time the tax was paid, whichever of such periods expires the later, or if no return was filed by the taxpayer, within 2 years from the time the tax was paid and inserting 7 years from the later of the time the return was filed or the tax was paid, or if no return was filed by the taxpayer, within 7 years from the time the tax was paid.
			(b)Conforming amendments
 (1)Section 6511(a) of such Code is amended by striking 3 years in the last sentence and inserting 7 years. (2)Section 6511(b)(2) of such Code is amended—
 (A)by striking 3-year period each place it appears in the heading and text of subparagraph (A) and inserting 7-year period, (B)by striking 3 years each place it appears in subparagraph (A) and inserting 7 years, and
 (C)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B). (3)Section 6511(d)(1) of such Code is amended—
 (A)by striking Seven-year in the heading and inserting Special, and (B)by striking 3-year period and inserting 7-year period.
 (4)Section 6511(d)(2)(A) of such Code is amended— (A)by striking 3-year period and inserting 7-year period, and
 (B)by striking 3 years and inserting 7 years. (5)Section 6511(d)(3)(A) of such Code is amended by striking 3-year period and inserting 7-year period.
 (6)Section 6511(d)(4)(A) of such Code is amended— (A)by striking 3-year period and inserting 7-year period, and
 (B)by striking 3 years each place it appears and inserting 7 years. (7)Section 6511(d)(5) of such Code is amended by striking second year and inserting seventh year.
 (8)Section 6511(d)(6) of such Code is amended by striking one year and inserting 7 years. (9)Section 6511(d)(7) of such Code is amended by striking second year and inserting seventh year.
 (10)Section 6511(d)(8) of such Code is amended— (A)in subparagraph (A)—
 (i)by striking 3-year period and inserting 7-year period, and(ii)by striking 1-year period and inserting 7-year period, and (B)in subparagraph (B)—
 (i)by striking 5 taxable years in the heading and inserting 7 taxable years, and (ii)by striking 5 years and inserting 7 years.
 (c)Effective dateThe amendments made by this section shall apply to claims for credit or refund filed after the date of the enactment of this Act.
			3.Shortening of statute of limitations on collection after assessment
 (a)In generalSection 6502(a) of the Internal Revenue Code of 1986 is amended— (1)by striking 10 years in paragraph (1) and inserting 7 years, and
 (2)by striking 10-year period in paragraph (2)(B) and inserting 7-year period. (b)Effective dateThe amendments made by this section shall apply levies made, and proceedings begun, after the date of the enactment of this Act.
			